        1                                                             HONORABLE WHITMAN L. HOLT
        2    JAMES L. DAY (WSBA #20474)
             RICHARD B. KEETON (WSBA #51537)
        3    BUSH KORNFELD LLP
             601 UNION STREET, SUITE 5000
        4    SEATTLE, WA 98101
             Tel: (206) 292-2110
        5    Email: jday@bskd.com
             Email: rkeeton@bskd.com
        6

        7

        8                            UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF WASHINGTON
        9
             In re
       10                                                         No. 20-01808-WLH11
             KING MOUNTAIN TOBACCO
       11    COMPANY, INC.,                                       LIST CLASSIFYING CLAIMS
                                                                  AND INTERESTS
       12                                 Debtor.
       13

       14            TRUMAN J. THOMPSON declares as follows:
       15            I am the Chief Executive Officer and Corporate Vice President of King Mountain
       16    Tobacco Company, Inc. (the “Debtor”), debtor and debtor-in-possession herein. I have
       17    personal knowledge of the facts set forth herein, and I am competent to testify to the
       18    same. I make this List Classifying Claims and Interests, pursuant to Local Bankruptcy
       19    Rule 3018-1(b) and in conformance of Local Bankruptcy Form 3016, in support of the
       20    Debtor’s proposed Plan of Reorganization [ECF No. 199] (the “Plan”).1
       21

       22
                     1
                      Capitalized terms herein shall have the meaning ascribed in the Plan unless otherwise
       23    indicated.

                                                                                       B USH K ORNFELD            LLP
             LIST CLASSIFYING CLAIMS AND INTERESTS – Page 1                                     LAW OFFICES
                                                                                           601 Union St., Suite 5000
                                                                                        Seattle, Washington 98101-2373
                                                                                           Telephone (206) 292-2110
                                                                                           Facsimile (206) 292-2104
ec22g2011t
        1               The following is a list of CREDITORS, set out and alphabetized by CLASS, as
        2    set forth in the Debtor’s proposed Plan. The AMOUNT DUE is based on the amount
        3    of the claim as indicated by the Debtor on the schedules (S), or by the amount of the
        4    claim as filed by a creditor (C), or as determined by the court in a judicial hearing (J),
        5    whichever is latest in time.
        6    CLASS        I/U*            MEMBER(S) OF CLASS               AMOUNT DUE                   BASIS***
             Priority       I  Internal Revenue Service**                    $73,570.59                    C
        7      Tax
                1           I   Alcohol and Tobacco Tax and Trade Bureau   $75,386,614.25           C – Reduced from
        8                                                                                          $76,507,888.30 per
                                                                                                  TTB correction notice
        9       2           I   FIRST Insurance Funding                    $332,321.20, less      J – Order Authorizing
                                                                            payments made          Debtor to Enter into
                                                                           after 12/10/2020        Insurance Premium
       10                                                                                          Finance Agreement
                                                                                                      [ECF No. 154]
       11       3           I   State of Indiana                            $3,506,121.00                     S
                4           I   State of South Carolina                     $2,520,567.98                     S
       12       5           I   U.S. Department of Agriculture              $5,289,418.88                     S
                6           I   U.S. Food & Drug Administration             $2,903,104.13                     C
       13       7           I   Aramark Uniform Services                          $342.18           C – Reduced from
                                                                                                  $912.48 by agreement
       14       7           I   Cascade Valley Lube                                $78.69                     S
                7           I   Cintas Corp.                                     $239.95                      S
       15       7           I   Coastal Farm & Home Supply                        $581.86                     S
                7           I   Fastenal Company                                  $275.11                     C
       16       7           I   Grease Heads Lube and Oil                         $189.10                     S
                7           I   Husch & Husch, Inc.                               $219.50                     S
       17       7           I   Ideal Lumber & Hardware Inc.                       $42.34                     S
                7           I   Mid Columbia Veterinary Clinic                     $74.80                     S
       18       7           I   Office Solutions Northwest Inc.                   $582.90                     S
                7           I   Simplot Western Stockman’s                       $201.93                      S
       19       7           I   Tacoma Screw Product, Inc.                         $51.28                     S
                7           I   Valley Septic Service                             $693.00                     S
       20       8           I   Alliance One Specialty Prods., LLC              $2,160.00                     S
                8           I   BIA/NIIMS                                       $5,594.99                     S
       21
                8           I   California Franchise Tax Board                 $16,029.27                     C
                8           I   Coleman Oil Company                             $1,515.03                     S
       22
                8           I   Commercial Tire, Inc.                           $2,232.29                     S
       23       8           I   Guardian Security                              $21,225.50                     S
                8           I   H.B. Fuller                                     $5,972.79                     C
                                                                                     B USH K ORNFELD            LLP
             LIST CLASSIFYING CLAIMS AND INTERESTS – Page 2                                    LAW OFFICES
                                                                                         601 Union St., Suite 5000
                                                                                      Seattle, Washington 98101-2373
                                                                                         Telephone (206) 292-2110
                                                                                         Facsimile (206) 292-2104
ec22g2011t
        1    CLASS      I/U*                 MEMBER(S) OF CLASS                             AMOUNT DUE                    BASIS***
               8          I      Heritage Bank****                                           $817,950.24                     C
        2      8          I      Internal Revenue Service**                                  $649,668.82                     C
               8          I      Lad Irrigation Company                                        $3,413.57                     C
        3      8          I      NC Filter Corporation                                        $49,108.49                     S
               8          I      Oak Harbor Freight Lines, Inc.                                $4,533.10                     S
        4      8          I      PacifiCorp Power                                              $8,718.72                     C
               8          I      Taghleef Industries Inc.                                     $16,442.16                     S
        5
               8          I      Yakama Nation Land Enterprise                               $176,659.00                     S
               8          I      Yakima Valley Transportation LLC                              $5,600.00                     S
        6
               9          I      Wheeler Kountry Korner                                      $584,136.57                     S
              10          I      Trina Wheeler                                                        $0            Holder of all Equity
        7                                                                                                          Interests in the Debtor

        8    *       “I” indicates impaired and “U” indicates unimpaired for each class.

        9    **      The Internal Revenue Service has a claim that is in part a priority tax claim and in part a general unsecured claim.

       10    ***     If the amount listed is based upon the claim as is scheduled by the Debtor, an “S” is indicated under basis.
                     If the amount listed is based upon a proof of claim filed by the creditor, indicate “C” as the basis.
                     If the amount listed is based upon a judicial determination of the claim, indicate “J” as the basis.
       11
             ****    This claim represents a loan to the Debtor under the Paycheck Protection Program. Heritage Bank approved the
       12            Debtor’s application for a complete forgiveness of the loan. The Small Business Administration may change that
                     determination upon its review of the application, but the Debtor does not deem that likely and anticipates that no
       13            amount will be owing on this claim.


       14            I hereby state under penalty of perjury that the information contained in the
       15    above List Classifying Claims and Interests is true and correct to the best of my
       16    knowledge and belief.
       17            SIGNED this 22nd day of March, 2021 at White Swan, Washington.
       18
                                                                  /s/ Truman J. Thompson
       19
                                                                  Truman J. Thompson
       20
                                                         Chief Executive Officer and Corporate Vice
       21                                                President of King Mountain Tobacco Company, Inc.
       22

       23

                                                                                                       B USH K ORNFELD            LLP
             LIST CLASSIFYING CLAIMS AND INTERESTS – Page 3                                                     LAW OFFICES
                                                                                                           601 Union St., Suite 5000
                                                                                                        Seattle, Washington 98101-2373
                                                                                                           Telephone (206) 292-2110
                                                                                                           Facsimile (206) 292-2104
ec22g2011t
